Citation Nr: 1641738	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as hearing loss, tinnitus, headaches, and dizziness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950 and from September 1950 to November 1951, including service in Korea.  His awards and decorations include the Purple Heart Medal.  The Veteran died in April 2012.  His surviving spouse has been substituted as the Appellant.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2011 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the October 2011 decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective August 23, 2010.  In the February 2014 rating decision, the RO denied entitlement to service connection for residual s of a TBI for accrued benefits purposes. 

In July 2014, the Board granted service connection for lumbar spine, cervical spine, and left shoulder disabilities; and remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Appellant's representative recently requested the status of the August 2015 Notice of Disagreement (NOD) that was submitted in response to the initial ratings assigned in the July 2014 rating decision that implemented the Board's grants of service connection.  However, the representative and the Appellant were informed in a June 2016 letter that the Appellant did not have standing to challenge the
ratings assigned in the July 2014 rating decision.  The appellant has not expressed disagreement with this determination.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record, in addition to the Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a TBI, claimed as hearing loss, tinnitus, headaches, and dizziness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, but was not manifested by total social impairment; during the entire period beginning with the effective date of service connection.

2.  During the entire period beginning with the effective date of service connection for PTSD, the Veteran met the percentage requirements for TDIU and was rendered unemployable by his service connected disabilities.



CONCLUSION OF LAW

1.  The criteria for a 70 percent initial disability rating for PTSD have been met since the effective date of service connection.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a TDIU have been met since the effective date of service connection for PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran was receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran was afforded a VA examination prior to his death, and the report of that evaluation contains all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  Thus, there is no duty to provide further medical opinion on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its July 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Appellant a letter that provided her with the appropriate release form (VA Form 21-4142) to obtain the Veteran's medical records from his private physician.  The letter was sent in January 2015; however, the Appellant did not return the release forms, and all other evidence that she has indicated as relevant to the claim has been obtained.  Additionally, the AOJ readjudicated the claim in the May 2016 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that there is no further evidence that would be reasonably likely to aid the Veteran in substantiating the claim.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a claimant appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities, including for PTSD under DC 9411:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  38 C.F.R. 4.130, DC 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DC 9411.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have ranged from 45 to 50.  GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  The Federal Circuit has elaborated that to meet the criteria for a given rating a veteran's symptoms must be the equivalent of those listed in the rating criteria for that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In this case there is evidence that PTSD caused the Veteran occupational and social impairment with deficiencies in most areas during the entire period beginning with the effective date of service connection.  38 C.F.R. 4.130, DC 9411.

At a VA QTC examination in July 2011, the Veteran reported constant anxiety, nightly sleep difficulties, dreams of his experiences, daily guilt over his wartime involvement, weekly avoidance of talking about his experiences with loved ones, constant anger, feeling helpfulness at times, tearfulness for no apparent reason, difficulty with maintaining gainful employment over the years, feeling sad, sweaty palms and shakiness, difficulty with interpersonal relationships over the years, and constant depression.  The Veteran reported that he was retired and did not contend that his unemployment was due to the effects of his mental disorder.  He had relationships with his children and siblings, and was currently married.  The Veteran did not have suicidal ideation or homicidal ideation at the examination.  The Veteran rated his depression, avoidance, and anxiety as moderate, his tearfulness and worry over his children as mild to moderate, and his distressing dreams, guilt, anger, and sleep difficulties as moderate-severe.  The Veteran denied any current treatment for his mental disorder.  The Veteran stated that he was previously married three times, but reported a good relationship with his current wife who he had been married to for 37 years.  The Veteran reported no outside social relations other than his family and no outside activities other than going to doctors' appointments.  

The July 2011 VA examiner determined that the Veteran did not have impairment of thought process, impairment of communication, delusions, hallucinations, inappropriate behavior, suicidal thoughts or intents, or homicidal thoughts or intent.  The examiner stated that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  His orientation to person, place, and time was normal.  The examiner found that the Veteran had memory loss that was associated with a recent stroke, and not his mental disorder.  The Veteran did not have any obsessive or ritualistic behavior that interfered with his routine activities.  He did not have any panic attacks, or irrelevant, illogical, or obscure speech patterns.  The examiner found that the Veteran's daily depression might make the Veteran more socially isolated and that his daily anxiety might make the Veteran noticeably uncomfortable in situations of a foreign social nature.  The Veteran did not have impaired impulse control, but did not have nightly sleep impairment.  

The examiner noted that the Veteran had become "increasingly despondent, withdrawn, and socially isolated."  The examiner found that the Veteran was mentally capable of managing benefit payments in his best interest.  The examiner determined that the Veteran's depression caused anger, resentment, and social isolation.  In summary, the examiner found that the Veteran's PTSD was manifested by reduced reliability and productivity, and that his PTSD symptoms were severe enough to interfere with occupational and social functioning.  The examiner stated that the Veteran's prognosis was guarded to poor.  The Veteran's GAF was reported as ranging from 45 to 50.

At an August 2011 VA outpatient treatment visit, the Veteran was found to be "very emotionally labile after talking with intake regarding PTSD/depression."  The Veteran was diagnosed with PTSD/depression and noted to be refusing mental health care at this time.  No other pertinent information was documented.

The remaining treatment records in the claims file support the aforementioned evidence.  The Veteran died in April 2012.

The Board finds that the aforementioned evidence establishes that the Veteran's PTSD caused deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood during the entire appeal period.  38 C.F.R. 4.130, DC 9411.  The Veteran was unemployed for the entire appeal period and described difficulty with maintaining gainful employment over the years.  The Veteran stated that his PTSD symptoms ranged from moderate to severe.  

The Veteran reported no outside social relations other than his family and no outside activities other than going to doctors' appointments.  The Veteran described difficulty with interpersonal relationships over the years.  The July 2011 QTC VA examiner determined that the Veteran's PTSD symptoms were severe enough to interfere with occupational and social functioning.  The examiner found that the Veteran's daily depression might make the Veteran more socially isolated and that his daily anxiety might make the Veteran noticeably uncomfortable in situations of a foreign social nature.  The examiner assigned the Veteran GAF scores that were indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  The August 2011 VA physician found the Veteran to be "very emotionally labile.  

Further, during this appeal period, the Veteran's PTSD was manifested, in pertinent part, by near-continuous depression and difficulty in adapting to stressful circumstances - enumerated symptoms of the 70 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  

Therefore, as the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of work, family relations, judgment, thinking, and mood, and social and occupational functioning, and resolving all doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate a 70 percent disability rating during the entire appeal period.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In reviewing the evidence of record, the Board finds that it establishes that the effects of the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas.  Hence, the Veteran's PTSD is most appropriately rated as 70 percent disabling.  38 C.F.R. § 4.130, DC 9411.  

However, the Veteran is not entitled to a 100 percent rating.  Although he had significant impairment in most areas of occupational and social functioning, the evidence does not demonstrate that he was totally impaired socially during the appeal period.  At the July 2011 VA QTC examination, the Veteran reported a good relationship with his current wife who he had been married to for 37 years.  Although he no longer played poker with his friends, this was due to age and health related difficulties.  

The July 2011 VA QTC examiner stated that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  His orientation to person, place, and time was normal.  There was also no indication that his thought processes and judgment were seriously impaired.  Therefore, his symptoms were not equivalent to those listed in the criteria for a 100 percent disability rating for PTSD.  

Finally, there is no period beginning with the effective date of service connection during which the Veteran had complete social and occupational impairment as the result of PTSD.  Fenderson, 12 Vet. App. at 126.  

In sum, the schedular criteria for a disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD, have been met since the effective date of service connection.  The claim is granted in part and denied in part.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49.

In this decision, the United States Court of Appeals for Veterans Claims (Court) considered whether the Board has the authority to review a decision by the Director of Compensation Service (Director) that awards an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1).

The Court held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director. 
Considering the question of whether the Board has the requisite experience to assign an extraschedular rating, the Court noted that the Board considers the average impairment in earning capacity in every decision involving the rating schedule.  Although "average impairment in earning capacity is not a clearly defined standard," the fact that "average impairment in earning capacity" forms the basis for the entire rating schedule, and simultaneously serves as a limiting principle on the Secretary's discretion in 38 C.F.R. § 3.321(b), is sufficient to establish a "judicially manageable standard."  The Court did not, at this time, provide the Board with further guidance as to how such ratings should be determined, other than noting that frequently, such as when rating a disability by analogy or conducting an analysis of PTSD under DC 9411, the Board goes beyond mere mechanical application of the rating schedule. 

Here, because the schedular rating for the Veteran's PTSD fully addressed his symptoms, which included mainly occupational and social impairment, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. § 4.130, DC 9411.  16796068The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability was primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the schedular criteria under DC 9411.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms were more than adequately contemplated by his current disability rating.  The criteria for his current schedular rating of 70 percent for his PTSD more than reasonably described the Veteran's disability level and symptomatology.  There is no credible evidence that the Veteran's service-connected disability caused impairment that is not contemplated by the scheduler rating criteria or that rendered impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, a claim for a TDIU is considered part of an initial rating when the issue of unemployability is raised by the record.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  TDIU is raised by the record when a claimant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the appellant has satisfied each of these requirements.

At the July 2011 VA QTC examination, the Veteran reported that he was retired, and there is no allegation that his service-connected PTSD resulted in unemployment during the appeal period.  The examiner; however, added that the record showed the Veteran had substantial difficulty in maintaining gainful employment after his return from military service.  The examiner also assigned a GAF range indicative of an inability to keep a job.  There is little, if any evidence that the Veteran would have been able to maintain gainful employment given his level of disability from PTSD.  The Veteran met the percentage requirements for TDIU as of the effective date of service connection for PTSD.  38 C.F.R. § 4.16(a) (2015).  The evidence supports a finding that service connected PTSD rendered him unemployable.  Accordingly, a TDIU is granted effective as of the date of service connection for PTSD.


ORDER

Entitlement to an initial disability rating of 70 percent, PTSD is granted, effective as of the date of service connection.

Entitlement to a TDIU is granted as of the effective date of service connection for TDIU.


REMAND

The Appellant seeks service connection for a TBI, to include hearing loss, tinnitus, headaches, and dizziness.  Prior to his death, the Veteran was diagnosed with chronic headaches, hearing loss, and dizziness by his private physician in October 2010.  His STRs document that he was involved in an in-service truck accident in April 1951 while serving in Korea. The Veteran is the recipient of a Purple Heart Medal.  A January 1954 private treatment record documents that the accident rendered the Veteran unconscious.  

In a November 1954 VA treatment record, the Veteran reported headaches for the past two years.  His active military service ended in November 1951.  Prior to his death, the Veteran was not afforded a VA examination for this claim and a VA medical opinion has also not been obtained.  The lay and medical evidence currently of record establishes that a VA medical opinion is required to determine the nature and etiology of the disorder currently on appeal.  
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Invite the appellant to submit a statement reporting her observations of the Veteran's symptoms including headaches, hearing loss, ringing in the ears, or dizziness and any history told to her by the Veteran.

2.  After providing the Appellant with the opportunity to submit a statement; obtain a VA medical opinion to determine whether the Veteran had residuals of an in-service TBI, to include hearing loss, tinnitus, headaches, and dizziness.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  


The examiner should address the following:

a) From August 2010 until his death in April 2012, did the Veteran have residuals of a TBI, to include hearing loss, tinnitus, headaches, and/or dizziness?

b) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current diagnosis was incurred during his active duty periods from January 1949 to January 1950 and from September 1950 to November 1951?  

The examiner must consider the April 1951 in-service accident in which the Veteran was rendered unconscious and the November 1954 VA treatment record in which the Veteran reported headaches for the past two years.

The examiner must also consider the statements from the Veteran and the Appellant regarding the Veteran's symptoms and history during active military service and since.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion should be accompanied by reasons.  If the examiner is unable to offer an opinion without resorting to speculation, the examiner must explain whether the inability is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.  

2.  If the benefit sought on appeal remain denied, issue a SSOC.  Then return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


